



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jones, 2014
    ONCA 246

DATE: 20140331

DOCKET: C55251

Rosenberg, Cronk and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Everton Jones

Appellant

Boris Bytensky, for the appellant

Sarah Shaikh, for the respondent

Heard and released orally: March 26, 2014

On appeal from the conviction entered on December 12,
    2011 by Justice Gisele M.  Miller of the Superior Court of Justice, sitting
    without a jury.

ENDORSEMENT

[1]

The appellant was found guilty of one count of trafficking in cocaine. 
    He appeals from his conviction.

[2]

The central issue at trial was the identity of the man who sold drugs to
    two undercover police officers while they were seated in an unmarked vehicle. 
    As refined during oral argument, the appellant advances two main grounds of
    appeal.  He submits that the trial judge erred in her assessment of the
    identification evidence: (1) by failing to take account of the inherent and
    well-established frailties of eyewitness testimony; and (2) by failing to
    consider evidence that the appellant says undercuts the reliability of the
    police identification of him as the perpetrator.

[3]

We do not accept these arguments.

[4]

In the particular circumstances of this case, the trial judge was not
    obliged to explicitly mention the frailties of eyewitness identification.  The
    trial judge reviewed the identification evidence of the involved police
    officers, in detail, and provided clear reasons for her acceptance of it.  As
    she pointed out, two police witnesses identified the appellant as the involved
    drug dealer based on their observations of him during a close encounter under well-lit
    circumstances when the drug dealers physical attributes  including,
    importantly, a distinctive facial scar and voice pattern  were readily
    detectable.

[5]

Moreover, a third police officer observed the drug dealer shortly after
    the drug buy and saw the same man again the next day at a location that was
    associated with the appellant.  He testified that the man he saw on both
    occasions was the same person, namely, the appellant.

[6]

The trial judge accepted this evidence, as she was entitled to do.  It
    established the identity of the appellant as the person involved in the
    controlled drug buy.

[7]

As to the appellants second argument, the appellant contends that the
    delay between the first and second police encounters with the appellant tainted
    the ability of the involved police officers to reliably identify the
    appellant.  He also says that there is evidence here of police predisposition
    to arrest him based on their prior dealings with him, which fatally infects the
    reliability of their identification of him as the drug dealer.

[8]

We disagree.  The trial judge considered and rejected these contentions. 
      She focused, correctly in our view, on the fact that the identification
    evidence at issue consisted of two police officers clear view of a drug
    dealers face when he was in close proximity to their vehicle and when a scar
    below the drug dealers left eye was plainly visible.  Their identification of
    the appellant as the involved drug dealer was reinforced by the observations of
    the third police officer on the day of the drug buy and the following day. 
    This evidence, collectively, amply supported the trial judges conclusion that
    the appellant was the person involved in the drug buy.

[9]

Accordingly, for the reasons given, the appeal is dismissed.

M. Rosenberg J.A.

E.A. Cronk J.A.

R.G. Juriansz J.A.


